10

11

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
7937 SONG THRUSH TRUST, Case No.: 2:18-cv-02184-APG-BNW
Plaintiff Order for Supplemental Briefs

Vv.

THE BANK OF NEW YORK MELLON, et
al.,

Defendants

 

 

 

 

Defendant The Bank of New York Mellon (BONY) removed this case on November 13,
2018 on the basis of diversity jurisdiction. ECF No. 1. BONY states in its removal petition that
it believes the plaintiff is a citizen of Nevada and California. Jd. at 4. BONY alleges that it is a
citizen of New York. Jd. BONY states that defendants Seaside Trustee, Inc. and Andrew Beroud
are Nevada citizens, which ordinarily would destroy diversity jurisdiction. Jd. But BONY argues
these defendants were fraudulently joined because Beroud died many years ago so he cannot
claim an interest in the property and because Seaside is the trustee under the deed of trust and
claims no interest in the property. Jd. at 4-5. BONY thus contends these defendants should not
be considered for diversity purposes.

In January 2020, I ordered plaintiff 7937 Song Thrush Trust (Trust) to respond to the
notice of removal so that I could determine whether subject matter jurisdiction exists in this case.
Trust responded to my order and also moved to remand this case, arguing that Seaside and
Beroud were not fraudulently joined and therefore diversity jurisdiction is lacking.

A defendant may remove “any civil action brought in a State court of which the district

courts .. . have original jurisdiction.” 28 U.S.C. § 1441(a). Federal district courts have diversity

 
10

11

12

14

13

16

17

18

19

20

21

22

23

 

 

Jurisdiction over suits for more than $75,000 where the citizenship of each plaintiff is different
from that of each defendant. 28 U.S.C. § 1332(a). “In determining whether there is complete
diversity, district courts may disregard the citizenship of a non-diverse defendant who has been
fraudulently joined.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 548 (9th Cir.
2018).

“Joinder is fraudulent if the plaintiff fails to state a cause of action against a resident
defendant, and the failure is obvious according to the settled rules of the state.” Hunter v. Philip
Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (quotation and alteration omitted). There are
two ways to establish fraudulent joinder: “(1) actual fraud in the pleading of jurisdictional facts,
or (2) inability of the plaintiff to establish a cause of action against the non-diverse party in state
court.” /d. (quotation omitted). “Fraudulent joinder is established the second way if a defendant
shows that an ‘individual[ ] joined in the action cannot be liable on any theory.’” Grancare, LLC,
889 F.3d at 548 (quoting Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)).
“But if there is a possibility that a state court would find that the complaint states a cause of
action against any of the resident defendants, the federal court must find that the joinder was
proper and remand the case to the state court.” Jd. (quotation and emphasis omitted). A
defendant invoking fraudulent joinder bears a “heavy burden” because there is a “general
presumption against [finding] fraudulent joinder.” Jd. (quotation omitted).

A. Seaside

Trust argues that Seaside is not fraudulently joined because “it is not uncommon to name
the foreclosure trustee in these types of quiet title actions.” ECF No. 17 at 3. Trust also contends

that Seaside might be liable for its acts and omissions as a trustee. BONY responds that Seaside

 
uo

10

11

{2

14

13

16

ij

18

19

20

21

22

23

 

 

claims no interest in the property and so is not a proper party to the declaratory relief and quiet
title claims in the complaint.

The complaint seeks declaratory relief under Nevada Revised Statutes § 40.010 and to
quiet title. ECF No. 1-7. Trust does not explain how its declaratory relief and quiet title claims
are proper against Seaside. Seaside, as trustee under the deed of trust, does not claim an interest
in the property. The mere fact that other plaintiffs in similar cases have named the deed of trust
trustee does not show that Trust can establish a declaratory relief or quiet title claim against
Seaside. Because Seaside does not claim an interest in the property merely by virtue of being the
trustee under the deed of trust, it is not a proper party to Trust’s claims. See Nev. Rev. Stat.

§ 40.010 (“An action may be brought by any person against another who claims an estate or
interest in real property, adverse to the person bringing the action, for the purpose of determining
such adverse claim.”).

As for Trust’s argument that Seaside might be liable for its acts and omissions as a
trustee, Trust does not assert any claims against Seaside for any of Seaside’s acts or omissions.
Seaside thus has been fraudulently joined, so I do not consider its citizenship for diversity
jurisdiction purposes.

B. Beroud

Trust argues that Beroud is not a sham defendant because he was the prior homeowner so
he is needed for Trust to obtain a declaration that he no longer has an interest in the property.
Trust acknowledges that Beroud is deceased and requests that it be allowed to amend to name
Beroud’s estate. BONY notes that Trust never sought to amend to substitute Beroud’s estate

even though it has known about Beroud’s death at least as of BONY’s November 2018 removal

petition.

Uo

 
10

11

12

13

14

15

16

17

18

19

20

21

ae

 

 

Trust did not formally move to amend and did not attach a proposed amended complaint
to its response. I therefore direct Trust to file a supplemental brief that must attach a proposed
amended complaint and that must address the jurisdictional facts of Beroud’s estate and how that
affects diversity jurisdiction. BONY may file a responsive supplemental brief, but it should not
repeat any arguments already contained in its earlier response (ECF No. 20).

C. Abstention

Trust argues I should abstain from resolving this matter under Burford v. Sun Oil Co.,
319 U.S. 315 (1943). BONY contends there is no basis for abstention.

“District courts have an obligation and a duty to decide cases properly before them, and
[a]bstention from the exercise of federal jurisdiction is the exception, not the rule.” City of
Tucson v. U.S. W. Comme’ns, Inc., 284 F.3d 1128, 1132 (9th Cir. 2002) (quotation omitted).
However, “Burford abstention allows a federal district court to abstain from exercising
jurisdiction if the case presents difficult questions of state law bearing on policy problems of
substantial public import whose importance transcends the result in the case then at bar, or if
decisions in a federal forum would be disruptive of state efforts to establish a coherent policy
with respect to a matter of substantial public concern.” Jd. (quotation omitted).

There is no basis for Burford abstention. This federal district court has adjudicated
numerous similar cases. There is nothing unique about this case that would warrant abstention.

D. Fees

Trust argues it should be awarded fees for BONY’s improper removal of this action.
BONY contends there is no basis for fees because removal was proper.

Under 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of just

costs and any actual expenses, including attorney fees, incurred as a result of the removal.”

 
10

1]

12

14

LS

16

7

18

19

20

21

22

23

 

“Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only where
the removing party lacked an objectively reasonable basis for seeking removal. Conversely,
when an objectively reasonable basis exists, fees should be denied.” Martin v. Franklin Capital
Corp., 546 U.S. 132, 141 (2005).

Even if I ultimately decide to remand this matter, I deny the request for fees. BONY’s
removal was objectively reasonable even if it is ultimately incorrect.
II. CONCLUSION

I THEREFORE ORDER that by March 10, 2020, plaintiff 7937 Song Thrush Trust shall
file a supplemental brief that (1) attaches a proposed amended complaint and (2) sets forth the
jurisdictional facts of Beroud’s estate and explains how that affects diversity jurisdiction.

I FURTHER ORDER that by March 17, 2020, defendant The Bank of New York Mellon
may file a supplemental response brief but that does not repeat any arguments already contained

in its earlier response.

DATED this 3rd day of March, 2020. .
fo
ae

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
